                                                                 FILED IN qPEN yOURT       .,.., ,I ,
                                                                 ON          '°'
                                                                         ~ \ IOU ~\£/tr
                                                                      Peter. A, Moore, Jr,, Clerk
                                                                      US District Court
                                                                      Eastern District of NC
                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                             NO.   5:2Q-CR~3Cf ({)_:_IM ( 3)

·1NRE:                                       )
                                             )
                                                                                            \.,-··
                                             )       ORDER TO SEAL
ONE-COUNT                                    )       INDICTMENT
INDICTMENT PRESENTED ON                      )
AUGUST 19, 2020 (J.J.T.-N.)                  )

      Upon motion of the United States, it is hereby ORDERED that the Indictment

in the above-captioned case, returned by the Fed.eral Grand Jury on August 19, 2020,

be sealed.

      It is FURTHER ORDERED that the Clerk may temporarily unseal the

·Indictment for the purposes of issuing an arrest warrant
                                             '    '
                                                          for the defendant and to

provide copies of the Indictment to the United States Attorney, Homeland Security

Investigations, and the United States Probation Office.

      It is FURTHER ORDERED that the Clerk unseal and publish the captioned

Indictment when the defendant is apprehended or upon motion ofthe United States



      This the   _tg__ day of.   ~(IX,~,
Attorney, whichever event occurs first.

                                             2020.




                                                                      ATE JUDGE




             Case 5:20-cr-00396-M Document 3 Filed 08/19/20 Page 1 of 1
